Citation Nr: 0518242	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anxiety reaction.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1953 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issue of entitlement to a total rating for a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service-connected anxiety reaction is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

2.  The veteran's arches were one centimeter off the floor on 
each side with objective evidence of painful motion, 
instability, weakness, and tenderness resulting in a mincing 
gait; with the use of orthopedic shoes and a cane.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for an anxiety 
reaction, and not in excess thereof, have been met.  38 
U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 4.7, 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2004).

2.  The criteria for a 30 percent rating for bilateral pes 
planus, and not in excess thereof, have been met.  38 
U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 4.7, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Separate diagnostic codes identify the various 
disabilities.  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment. 
Id.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances and ratings are intended, 
as far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's appeal.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

II.  Anxiety Reaction

The rating criteria provide for a 30 percent disability 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.

The Global Assessment of Functioning (GAF) scale, cited in 
the medical records in this case, reflects the, 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The Board is of the opinion that the evidence of record more 
nearly approximates the criteria for a 50 percent disability 
evaluation for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Specifically, the evidence shows complaints of outbursts of 
anger, difficulty concentrating, daily anxiousness and 
irritability, and excessive worrying.  The most recent 
examination found depressed mood, and noted that the 
veteran's mental disorder resulted in moderate social and 
occupational dysfunction.

The Board has considered an August 2003 VA psychiatric 
examination report.  The examiner noted by history that the 
veteran had a high school general equivalency diploma (GED), 
and he went to trade school for carpentry for 16-months.  The 
veteran had been arrested 6-7 times for drunk driving 
offenses.  He reported that he stopped drinking alcohol in 
1988.  He reported that he retired from work in 1999 and was 
not currently employed.  

Mental status examination revealed that the veteran was alert 
and oriented times three.  He was calm, cooperative, and 
engagable.  His mood was slow and his affect was flat and 
blunted.  He spoke at a low volume and he was spontaneous.  
His rate and rhythm were slow and eye contact was poor.  His 
psychomotor was slow and his thought process was goal-
directed.  His thought content was negative for suicidal or 
homicidal ideations, negative for audiovisual hallucinations 
and delusions.  His insight and judgment were fair.  The 
examiner assessed the veteran had chronic generalized anxiety 
disorder with a GAF of 58.  The examiner summarized that the 
veteran had symptoms of chronic generalized anxiety disorder 
as well as depression.

VA outpatient treatment records dated during the appeal 
period indicate that the veteran has been treated routinely 
for his anxiety disorder.

In light of the evidence of record, the Board finds that the 
findings more nearly approximate the criteria for a 50 
percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9400.

Although the evidence meets the criteria for a 50 percent 
rating, the Board finds that it does not more nearly 
approximate the criteria for a rating in excess of 50 
percent.  The evidence does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

As noted, the August 2003 VA examiner diagnosed the veteran 
with a generalized anxiety disorder PTSD and a GAF of 58.  As 
noted above, scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The Board finds that this evidence does not support or more 
nearly approximate a rating in excess of 50 percent.  The 
examiner described the veteran in terms of moderate 
impairment.  The Board notes that the examiner also diagnosed 
the veteran with depression, which is not a service-connected 
disorder.  Nevertheless, the examiner did not specifically 
differentiate the symptoms due to the anxiety disorder as 
opposed to the depression.  When it is not possible to 
medically separate the effects of one condition from another 
VA regulations at 38 C.F.R. § 3.102 require that reasonable 
doubt on such issue be resolved in the veteran's favor. See 
generally Mittleider v. West, 11 Vet. App. 181 at 182 (1998).  
The Board has considered the veteran's diagnosed depression 
as part of the 50 percent rating.

The Board has considered the veteran's contentions regarding 
his anxiety disorder.  While the veteran is certainly capable 
of providing evidence of symptomatology, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Based on a review of the evidence above, the Board finds that 
the impairment caused by the veteran's service-connected 
anxiety disorder more nearly approximates the criteria for a 
50 percent rating, but not more.  

III.  Pes Planus

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The VA medical records reflect complaints about the veteran's 
feet.  

VA examined the veteran's feet in August 2003.  According to 
the report, the examiner noted that the veteran's arches were 
one centimeter off the floor on each side.  The veteran used 
a cane and there was objective evidence of painful motion 
with no edema.  The examiner noted that there was 
instability, weakness, and tenderness.  The veteran was 
described with a mincing gait, and he wore orthopedic shoes 
and used a cane.  There were no callosities or vascular 
changes.  The veteran posture, standing, squatting, 
supination, pronation and rising on the toes were good.  The 
examiner diagnosed congenital pes planus.  The x-ray study 
showed a small plantar calcaneal enthesophyte on the right 
side, with no other significant bone or joint abnormalities 
idenitified bilaterally.

Compared with a VA examination of the veteran's feet in April 
1999, the veteran's bilateral pes planus appears to have 
worsened in severity.  According to the April 1999 report, 
the veteran reported pain with walking.  He took no medicine.  
Examination revealed bilateral pes planus with the left arch 
one centimeter from the floor and the right arch 1.5 
centimeters from the floor.  The motion stopped when the pain 
would begin.  There was no evidence of painful motion, edema, 
instability, weakness, or tenderness.  He walked with a 
bouncing gait using no cane or appliance.  There was no 
evidence of unusual shoe wear and the doralis pedis and 
posterior tibial pulses were good.  His posture, standing, 
squatting, supination, pronation, and rising on toes and 
heels was good.  The diagnosis was congenital pes planus with 
no loss of function due to pain.  X-ray studies did not show 
pes planus, but did show arthritic changes of the left foot.

In light of the findings in the August 2003 VA examination 
report, which show a worsening of the disability since April 
1999, the Board finds that the evidence more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 5276 for bilateral pes planus.

Applying the criteria of the rating schedule to the facts of 
the case, the Board finds that the 30 percent rating 
adequately reflects the degree of severity of the veteran's 
bilateral pes planus.  The Board finds that this 
constellation of symptomatology more closely approximates the 
schedular criteria for a 30 percent rating for severe 
bilateral pes planus than those for a higher evaluation.  In 
this regard the Board notes that neither the VA outpatient 
treatment records nor the August 2003 examination report 
shows that the veteran's pes planus is manifested by 
symptomatology such as marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
or severe spasm of the tendo achillis on manipulation.  The 
veteran's own statement would not support such a finding.  
Accordingly, a rating in excess of 30 percent is not 
warranted.


IV.  Extraschedular

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, there is no evidence that either service-
connected disability on appeal has independently caused 
marked interference with the veteran's employment or required 
frequent periods of hospitalization.  As noted, the evidence 
of record does not show that the veteran is unemployable due 
solely to his service-connected anxiety disorder and/or his 
bilateral pes planus at this time.  In any event, the Board 
notes that any impairment in the veteran's ability to work is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Thus, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

V.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in letters dated in May 2003 and 
April 2004 of what information and evidence was needed to 
substantiate his increased rating claims for his anxiety 
reaction and bilateral pes planus, as well as his claim for 
TDIU.  The letter also advised him of the information and 
evidence that should be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was told that it 
was his responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  The RO informed the 
veteran in the April 2004 letter, on page 4:

It is your responsibility to make sure we receive all 
requested records that are not in the possession of a 
Federal department or agency.

When considering the notification letter and the other 
documents described above, as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  As will 
be explained in more detail below, the Board finds that 
further development is not needed in this case with respect 
to the issue on appeal because there is sufficient evidence 
to decide the claim.  VA provided the veteran respective 
examinations for his anxiety reaction and pes planus in 
August 2003.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rating of 50 percent, but not greater, for an anxiety 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A rating of 30 percent, but not greater, for bilateral pes 
planus is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

The record reflects that the veteran was most recently 
afforded VA examinations for his anxiety disorder and pes 
planus in August 2003 to determine the degree of severity of 
his disorders.  The VA examiners recorded subjective 
information from the veteran concerning the impact of his 
anxiety and feet on his ability to work; however, the 
examiners did not provide a medical opinion concerning 
whether these disorders, standing alone, render the veteran 
unemployable.  Therefore, the Board believes that the veteran 
should be afforded another VA examination in light of the 
foregoing decision.

In this regard, it is important to note that in determining 
whether the veteran is entitled to a total disability rating 
based on individual unemployability, neither his nonservice-
connected disabilities nor his age may be considered.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected anxiety reaction 
and pes planus.  The purpose of the 
examination(s)  is to determine whether 
the service-connected disabilities have 
caused the veteran's unemployability.  
The claims folder or the pertinent 
medical records contained therein, and a 
copy of the Board's REMAND of this case, 
must be reviewed by the examiner(s) in 
conjunction with his or her examination 
of the veteran.  All necessary tests 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, clinical findings, and comment 
on the functional limitation, if any, 
caused by each of the veteran's 
disabilities listed above.
 
Any indicated studies should be 
performed.  In addition, the examiner 
should provide a medical opinion 
concerning the impact of the anxiety 
reaction and/or pes planus on the 
veteran's ability to work, to include 
whether they render him unemployable.  
The rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
a TDIU based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


